Case 1:18-cv-24414-DPG Document 13 Entered on FLSD Docket 12/17/2018 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTH ERN DISTRICT OF FLORIDA

                      C ase N o.18-24414-C1V -G A YLE S/O TAZ O -% Y ES

  ALFRED J.G OLD EN ,JR.,

        Plaintiff,



  UN IV ER SITY O F M IA M I,

        D efendant.
                                              /


                                    O RD ER O F R ECU SA L

        TH E UN D ERSIG N ED M A G ISTM TE JUD G E,to w hom the above-styled case hasbeen

  assigned,hereby recusesherselfand refersthecaseto the Clerk ofCourtforreassignm ent.

        D ON E AN D O RDE RED in Cham bersatM iam i,Florida this 17thday ofD ecem ber, 2018.


                                                         '
                                                              K
                                             A LICIA M .O T 0 - Y ES
                                             UN ITED STA TES M A GISTM TE JUD GE


  cc:   U nited StatesD istrictJudge D arrin P.G ayles
        CounselofRecord
Case 1:18-cv-24414-DPG Document 13 Entered on FLSD Docket 12/17/2018 Page 2 of 2



        In accordancewith theLocalRulesforthe Southel'
                                                     n DistrictofFlorida,providing forthe

  random and equalallotmentofcases,thiscausewillbereassigned to the calbndarofM agistrate

  Judge LAUREN FLEISCHER LOUIS                          .

        A11docum entsforfiling thiscaseshallcarry thefollowing casenum berand designation:

  18-CV-24414-GAYLES/LOUIS

        BY ORD ER ofthe Courtthis            17th       day ofD ecem ber,201*8.

                                            CLERK O F COU RT



                                            BY : s/Yvette Y. Alexander
                                                  D eputy Clerk


  cc:   U nited StatesD istrictJudge D arrin P.Gayles
        CounselofRecord
